DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 6/3/2022
A new minor informality is realized, as described in the claim objection below. 
Applicant’s Amendments have substantially changed the scope of the claims, necessitating new consideration of prior art. Upon consideration:
	Claims 1-4 and 7 are rejected over Yamada et al (US 6092782) in view of Betz (US 5992440), as described in the new 103 rejections below;
	Claim 5 is rejected over Yamada/Betz in view of Alfano (US 20120240685), as described in the new 103 rejections below; and
	Claim 6 is found to be allowable, as described in the new Reasons below.
As the status of the claims has drastically changed, the Applicant’s Arguments regarding previous art of record Hasunuma et al (US 20070072173) and the corresponding prior art rejections have been considered but are moot as they do not apply to the current rejections of record. 
Claim Objections
Claim 4 objected to because of the following informalities: Claim 4 is missing a period. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 6092782) in view of Betz (US 5992440).

Regarding claim 1, Yamada (FIGs 1-4, with annotated FIG 1x below) discloses “A flow rate regulating device comprising:
a valve body section (168) that moves along an axis (vertical) extending in a vertical direction (168 moves vertically, compare Figs 1-2a) inside a valve chamber (66) and has a flat valve body surface (bottom face of 168 Is visibly flat) extending in a horizontal direction (extends radially), the flat valve body surface being formed in a shape of flat (flat on bottom) and round (bottom surface has rounded edges; also understood to be round in cross-section corresponding with cylinders 206 and 208) and having a predetermined radius about the axis in planar view (radius of 168 from vertical centerline of 168);
a main body section (42) including the valve chamber that accommodates the valve body section (see FIG 1), an inflow channel (48) that guides a liquid flowing (from 232) inside from a flow inlet (52a) to the valve chamber (48 is between 42a and 66), an outflow channel (50) that guides the liquid to a flow outlet (52b), and a communication channel (where 62 is pointing in FIG 2b) that communicates between the valve chamber and the outflow channel (see FIGs);
a valve seat section (180) having a … valve seat surface provided around an inflow opening (180 defines a top opening) that communicates between the communication channel and the valve chamber (see FIG 1) , disposed at a position opposite to the valve body surface (faces bottom of 168) and extending in the horizontal direction (has a radial width);
a regulation mechanism (134, 140, 206) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface and thereby regulates a flow rate of the liquid flowing from the valve chamber into the communication channel (Column 5 lines 41-63); and
a control unit (242) that controls the regulation mechanism so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain a non-contact state (P0 to P1 in FIG 4; Column 7 lines 45-56: In this process, when the valve plug 168 is instructed to close the valve starting from the open state, then the valve plug 168 is driven in the direction to close the valve at the steep slope until the position P.sub.1, and the valve plug 168 arrives at the position P.sub.1 for a short period of time is read on a movement range having a non-contact state [evidently “maintained” as the partial stroke has a duration] as the valve does not contact the seat during this range and stays at this non-contact partial position for a defined duration; the claim is not seen to require the valve never contact the seat during normal operation), the non-contact state being a state in which the valve body surface does not come in contact with the valve seat surface (valve does not contact 180 from P0 to P1) and the valve body surface is not inserted into the inflow opening (in non-contact, 168 would not enter 180), wherein the valve body surface is formed with a larger radius than the inflow opening (compare 180 with 168 in FIG 2b) and is disposed at a position opposite to the inflow opening and the valve seat surface (inflow opening/valve seat 180 face 168, read on “position opposite”), and
a channel cross-sectional area of the communication channel is smaller than each of a channel cross-sectional area of the inflow channel and a channel cross-sectional area of the outflow channel (see FIG 1x and measurements conducted thereof; D_in and D_out are slightly larger than D_comm; units  standard across each measurement such that the relative dimensions are shown; it is understood that even if the measurements are not correct to a pixel, they are accurate enough that the dimension difference is distinguishable despite minor measurement error).”

    PNG
    media_image1.png
    361
    670
    media_image1.png
    Greyscale

For the annotated drawing above, it is noted that the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. See MPEP 2125. Specifically, it is understood that the measurements can be relied upon to disclose the limitation as the relative dimensions, albeit slight, are explicitly shown in the drawings.
Yamada is silent regarding “a valve seat section having a flat valve seat surface”. In Yamada 180 is rounded.
However, Betz (FIG 2) teaches a reciprocating valve having a flat valve head analogous to Yamada where the seat 205 has a flat contact face, such that the valve and seat have a flat abutment.
Therefore it would have been obvious, before the effective filing date, to modify the rounded shape of the valve seat of Yamada to be a different shape such that it has “a flat valve seat surface”, as taught by Betz, as providing a known alternative shape to achieve the same expected result (reciprocating abutment between valve and seat) would be within routine skill in the art. One benefit would be to utilize a shape that enables a larger contact surface area (compared to FIG 2b of Yamada) for a more reliable seal in the closed position.

Regarding claim 2, Yamada does not explicitly disclose “wherein the movement range includes a range in which a minimum channel cross-sectional area of a channel formed between the valve body surface and the valve seat surface is smaller than the channel cross-sectional area of the communication channel.” Yamada (FIG 1) discloses position P1 which is a position where the valve is right above the seat, but is not explicit where this position spatially (distance between valve and seat) is, such that it cannot be compared with the cross-sectional area of the communication channel. It is generally understood that in position P1 the valve is a relatively short difference from the seat as evidenced from FIG 4. Furthermore, Yamada envisions variability in the operation range (Column 8 lines 7-15).
	It would have been obvious, before the effective filing date, to specify a preferred distance between valve and seat in Yamada at P1 such that “wherein the movement range includes a range in which a minimum channel cross-sectional area of a channel formed between the valve body surface and the valve seat surface is smaller than the channel cross-sectional area of the communication channel”, as the general concept (moving valve from an open position to a right-above-closed position) is disclosed by Yamada, and specifying the dimension of that concept (or the dimension of the communication channel) to be a preferred value or relative value would be within routine skill in the art. One benefit in this case would be to adapt the valve operation to a specific liquid viscosity/pressure/surface tension to allow standard operation, as desired by Yamada.   

Regarding claim 3, Yamada (FIGs 1-4) discloses “wherein the movement range is set so that a channel cross-sectional area of the inflow opening substantially matches a change amount of a minimum channel cross-sectional area of a channel formed between the valve body surface and the valve seat surface when the valve body surface is moved from a position closest to the valve seat surface to a position most away from the valve seat surface (while not explicitly stated, Yamada is understood to be capable of moving in a range where there area between 168 and 180 increases proportional to how far 168 moves away from 180; in FIG 2a, the stroke is delimited by 190 such that the max distance between the valve 168 and seat 180 is small even when opened, especially compared to the area of the opening of 180; this is understood to be in a similar manner to the applicant specification paragraph 92-94).”

Regarding claim 4, Yamada (FIGs 1-4) discloses “wherein the valve body section (168) includes a base (176)  formed in an axial shape along the axis (extends axially, see FIGs), and a diaphragm portion coupled (170) to an outer peripheral surface (outermost portion of 176 connects to 170) of the base (see FIG 2b) and formed in an annular thin film shape about the axis (see FIG 2b), and
the base is formed so that an outer diameter of the base in a radial direction (outer diameter of 176) that is perpendicular to the axis gradually decreases from the outer peripheral surface toward the valve body surface (this is understood to occur at the bottom corner of 176 where it is rounded, such that the diameter gradually decreases along that rounded corner in the downward direction).”

Regarding claim 7, Yamada (FIGs 1-4) discloses “A control method of a flow rate regulating device, the flow rate regulating device comprising:
a valve body section (168) that moves along an axis (vertical) extending in a vertical direction (168 moves vertically, compare Figs 1-2a) inside a valve chamber (66) and has a flat valve body surface (bottom face of 168 Is visibly flat) extending in a horizontal direction (extends radially), the flat valve body surface being formed in a shape of flat (flat on bottom) and round (bottom surface has rounded edges; also understood to be round in cross-section corresponding with cylinders 206 and 208) and having a predetermined radius about the axis in planar view (radius of 168 from vertical centerline of 168);
a main body section (42) including the valve chamber that accommodates the valve body section (see FIG 1), an inflow channel (48) that guides a liquid flowing (from 232) inside from a flow inlet (52a) to the valve chamber (48 is between 42a and 66), an outflow channel (50) that guides the liquid to a flow outlet (52b), and a communication channel (where 62 is pointing in FIG 2b) that communicates between the valve chamber and the outflow channel (see FIGs);
a valve seat section (180) having a … valve seat surface provided around an inflow opening (180 defines a top opening) that communicates between the communication channel and the valve chamber (see FIG 1) , disposed at a position opposite to the valve body surface (faces bottom of 168) and extending in the horizontal direction (has a radial width); and
a regulation mechanism (134, 140, 206) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface and thereby regulates a flow rate of the liquid flowing from the valve chamber into the communication channel (Column 5 lines 41-63), the method comprising:
a control step (Column 7 lines 45-56) of controlling the regulation mechanism so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain a non-contact state (P0 to P1 in FIG 4; Column 7 lines 45-56: In this process, when the valve plug 168 is instructed to close the valve starting from the open state, then the valve plug 168 is driven in the direction to close the valve at the steep slope until the position P.sub.1, and the valve plug 168 arrives at the position P.sub.1 for a short period of time is read on a movement range having a non-contact state [evidently “maintained” as the partial stroke has a duration] as the valve does not contact the seat during this range and stays at this non-contact partial position for a defined duration; the claim is not seen to require the valve never contact the seat during normal operation), the non-contact state being a state in which the valve body surface does not come in contact with the valve seat surface(valve does not contact 180 from P0 to P1) and the valve body surface is not inserted into the inflow opening (in non-contact, 168 would not enter 180),
wherein the valve body surface is formed with a larger radius than the inflow opening (compare 180 with 168 in FIG 2b) and is disposed at a position opposite to the inflow opening and the valve seat surface (inflow opening/valve seat 180 face 168, read on “position opposite”), and
a channel cross-sectional area of the communication channel is smaller than each of a channel cross-sectional area of the inflow channel and a channel cross-sectional area of the outflow channel (see FIG 1x and measurements conducted thereof; D_in and D_out are slightly larger than D_comm; units  standard across each measurement such that the relative dimensions are shown; it is understood that even if the measurements are not correct to a pixel, they are accurate enough that the dimension difference is distinguishable despite minor measurement error).”

    PNG
    media_image1.png
    361
    670
    media_image1.png
    Greyscale

For the annotated drawing above, it is noted that the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. See MPEP 2125. Specifically, it is understood that the measurements can be relied upon to disclose the limitation as the relative dimensions, albeit slight, are explicitly shown in the drawings.
Yamada is silent regarding “a valve seat section having a flat valve seat surface”. In Yamada 180 is rounded.
However, Betz (FIG 2) teaches a reciprocating valve having a flat valve head analogous to Yamada where the seat 205 has a flat contact face, such that the valve and seat have a flat abutment.
Therefore it would have been obvious, before the effective filing date, to modify the rounded shape of the valve seat of Yamada to be a different shape such that it has “a flat valve seat surface”, as taught by Betz, as providing a known alternative shape to achieve the same expected result (reciprocating abutment between valve and seat) would be within routine skill in the art. One benefit would be to utilize a shape that enables a larger contact surface area (compared to FIG 2b of Yamada) for a more reliable seal in the closed position.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada/Betz in view of Alfano (US 20120240685).

Regarding claim 5, Yamada (FIGs 1-4) discloses “wherein the regulation mechanism includes a stepping motor that rotates a drive shaft about the axis (variant in Column 9 lines 2-6), and a moving member (“displacement member) that moves along the axis in response to rotation of the drive shaft and is coupled to the valve body section (understood that the actuator in Column 9 lines 2-6 is to move the valve body section, such that they are mechanically coupled), and the control unit controls the stepping motor (evident that the control unit is what would be operating the step motor) in accordance with an excitation signal that changes by a … step unit… (step signals for operating stepper motors understood to be intrinsic to stepper motors)”.
Yamada is silent regarding “[an excitation signal that changes by a] micro step unit obtained by dividing a step by a predetermined division number.” However, Yamada clearly necessitates signals indicative of moving the valve a partial amount to reach P1 in FIG 4, and then another partial amount to reach P2.
Furthermore, Alfano (paragraph 27) teaches a stepper motor and pulsed signal control (analogous to Yamada), where “the stepper motor 166 includes a driver and various step modes, including, half-step and micro-step. A half-step designation simply means that there are two partial-steps for every full step and thus the stepper motor requires two times the normal number of steps to make a full rotation. A micro-step designation means that the full step is further subdivided, and in some instances is capable of rotating at 1/256 of a full step.” 
Therefore it would have been obvious, before the effective filing date, to modify the stepper motor control of Yamada with the designated step modes of Alfano such that it includes “[an excitation signal that changes by a] micro step unit obtained by dividing a step by a predetermined division number (see explanation below)”, as Yamada necessitates a means for moving the valve partial amounts (and varying signals), and providing a known means to do so would be within routine skill in the art. One benefit for doing so would be to utilize a signal designation capable of rotating at 1/256 of a full step, for precise positioning of the valve and therefore fine flow regulation.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, closes prior art of record Yamada is silent regarding “r2> 3*r1 is satisfied in which r1 is a radius of the inflow opening, and r2 is a radius of the valve body surface. In FIG 2a, the radius of the bottom surface 176 is larger than the radius opening of 180. However, as shown in annotated FIG 2y below, r2 is less than double r1.

    PNG
    media_image2.png
    587
    743
    media_image2.png
    Greyscale

While minor or inconsequential changes in size or dimensions per se are known in the art, changing the radius sizes of Yamada to meet the claim (estimated as either doubling r2 or cutting r1 in half) is such a significant change to Yamada that an unexpected result could occur. Specifically, reducing r1 by half would heavenly throttle fluid through 180, fundamentally changing how Yamada works, while a larger r2 makes 176 excessively large and cumbersome relative to the diaphragm and valve chamber. Therefore, claim 6 is non-obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753